Citation Nr: 1504966	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of entitlement to an initial evaluation in excess of 10 percent for a right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, is being remanded to the RO for additional development and will be addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In April 2004, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal and the decision is now final.

2.  In October 2012, the RO combined the psychiatric issues on appeal and recharacterized them as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.   

3.  Evidence submitted since the April 2004 rating decision is new; however, it is not material as it fails to raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014). 

The RO's March 2011 letter advised the Veteran of both the criteria to reopen his claims and the criteria for establishing his underlying claim of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the purpose behind the notice requirements has been satisfied because the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence at his March 2013 Board hearing.  Accordingly, the RO satisfied the notice requirements with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, in August 2011, the RO provided the Veteran with a VA examination to determine the nature and etiology of the Veteran's psychiatric disorders.  As indicated below, new and material evidence has not been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  Therefore, no additional examinations are required to properly adjudicate this issue.  See 38 C.F.R. § 3.159(c)(4)(iii).

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Claim to Reopen

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In April 2004, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for PTSD.  Because the Veteran did not respond to the RO's February 2004 PSTD Questionnaire, the RO was unable to confirm that the Veteran participated in combat or that he experienced a stressful event while on active duty.  Moreover, the evidence of record failed to establish that the Veteran had a current psychiatric disorder or that there was a causal relationship between the Veteran's claimed PTSD and his military service.  Although notified of this decision, the Veteran did not timely file an appeal.  No additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the April 2004 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In February 2011, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  He also filed a claim for entitlement to service connection for anxiety and depression.  In its August 2011 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for PTSD because the evidence submitted failed to show (1) a current diagnosis of PTSD conforming to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  The RO also denied the Veteran's claim for entitlement to service connection for anxiety and depression.  In particular, the RO noted that the Veteran had prior diagnoses of a major depressive disorder and an anxiety disorder from a VA treatment record dated in February 2011.  However, the RO also indicated the August 2011 VA examiner's opinion was highly probative in its finding that the Veteran did not have any mental disorder conforming to the DSM-IV criteria.  The RO also based its denial on the fact that the objective medical evidence of record failed to show that either a major depressive disorder or an anxiety disorder occurred in or were caused by the Veteran's military service.

In its October 2012 supplemental statement of the case, the RO combined the Veteran's psychiatric issues and recharacterized them as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The RO did not reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence received since the RO's April 2004 rating decision includes photocopies of the Veteran's service treatment and personnel records, VA treatment records from February 2005 to August 2011, including a March 2011 VA treatment report for PTSD, an August 2011 VA psychiatric examination report, statements from the Veteran regarding the relationship between his claimed PTSD and his military service, statements from the Veteran regarding his claimed stressor, i.e., experiencing an explosion at Osan Air Force Base in Korea in April 1986, and historical news articles confirming that an explosion occurred at Osan Air Force Base on April 5, 1986.

As an initial matter, the photocopies of Veteran's service records are not considered "new" and are duplicative of evidence previously considered.  However, the post-service VA treatment records and the Veteran's lay statements are "new" in the sense that they were not previously before agency decision makers.  Nevertheless, the Board finds that this "new" evidence is not material because it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  

Specifically, the new evidence does not show that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has linked the Veteran's psychiatric symptoms to his claimed stressor or to his fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f) (2014).  In fact, the August 2011 VA examiner indicated that the Veteran did not have a current diagnosis of PTSD or any other mental disorder conforming to the DSM-IV criteria.  Although a February 2011 VA treatment report provided diagnoses of major depressive disorder and anxiety disorder, the August 2011 VA examiner found no objective medical evidence of record demonstrating the existence of either psychiatric disorder.  Similarly, although a March 2011 VA treatment report showed an assessment of PTSD related to military service, the August 2011 VA examiner addressed this finding and opined that this diagnosis was based primarily on the Veteran's self-report regarding the relationship between his claimed PTSD and active duty service. 

Moreover, the new evidence does not establish that the Veteran participated in combat, that an in-service stressor event occurred, or that the claimed stressor was consistent with the places, types, and circumstances of his military service.  The Veteran's service records show that he was stationed at Hill Air Force Base in Utah from April 2, 1986 to April 1, 1987.  This directly conflicts with his lay assertions that he witnessed the April 5, 1986 explosion at Osan Air Force Base in Korea.  Likewise, the Veteran's separation from military service, Form DD214, confirms that his active duty service in Korea occurred during a period of peacetime, that he was not awarded any medals for participation in combat, and that he worked as a personnel specialist for the Air Force.  

Based on the foregoing, the Board finds that the new evidence submitted since the April 2004 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is not reopened.


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression, is denied.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In August 2011, the RO issued a rating decision which granted service connection and assigned a noncompenable evaluation for the Veteran's status post closed fracture of the right hand third metacarpal bone with a residual scar.  The RO also granted service connection and assigned a noncompensable evaluation for the Veteran's status post closed fracture of the right fourth metacarpal bone, with a residual surgical scar. 

In August 2012, a VA hand and finger examination was conducted.  The examination focused on the symptoms and manifestations of the Veteran's service-connected right hand disabilities, including limitation of motion of the right index finger, limitation of motion of the right ring finger, and right hand osteoarthritis.  

In October 2012, the RO issued a rating decision which combined the Veteran's previous service-connected right hand disabilities and added osteoarthritis to the claim based on the findings from the August 2012 examination.  The issues were recharacterized as entitlement to an initial compensable evaluation for right hand osteoarthritis, status post closed fracture of the long and ring fingers with residual surgical scars.  The RO also granted an increased evaluation of 10 percent for the combined disability, effective February 23, 2011.  As the Veteran has not received a total grant of benefits sought on appeal, this issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

At his March 2013 hearing before the Board, the Veteran testified that his right hand disability had worsened and interfered with his ability to work as a painter due to the weakness and loss of grip strength in his right hand, which made it difficult to hold paint cans or a paint brush.  

Given the passage of time since the Veteran's last VA hand and finger examination in August 2010, the RO must schedule him for an updated examination to determine the current severity of his service-connected right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures.  38 C.F.R. § 3.159(c)(4)(i) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated treatment records related to his right hand disability.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from any VA and non-VA medical providers who have treated him for his right hand disability, including his osteoarthritis and residuals of third and fourth metacarpal bone fractures, since his separation from military service in May 1987.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.
 
2.  The Veteran must then be afforded the appropriate examination to determine the severity of his right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, including full details concerning the Veteran's right hand osteoarthritis and residuals of third and fourth metacarpal bone fractures.  All indicated tests and studies must be performed.  The examiner must also consider and describe the functional effects of the Veteran's right hand disability on his occupation in the examination report. 
 
3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
4.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 
 
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


